CaS€ 1-19-41478-€88 DOC 8 Filed 03/13/19 Entered 03/13/19 23202:57

UNTI`ED STATES BANKRUPTCY COURT
EASTERN DISTRIC'l` OF NEW YORK

 

 

X
In re: ' _
CaseNo. /q ~' t7‘/(/72>7
GREEN BUlLDERS 2020, LLC,
CHAPTER 11
DECLARATION PURSUANT
Debtor. TO LOCAL RULE 1007-4
X
S'I`ATE OF NEW YORK )
SS.:
COUN'I"Y OF KINGS )

Samuel Pfeiffer, hereby declares pursuant to 28 U.S.C. §1746 as follows:

l. l am Sole Member of Green Builders 2020, LLC and submit this Declaration pursuant to
Local Rule 1007~4.

2. The Debtor is not a small business debtor within the meaning of Bankruptcy Code
§lOl(SID).

L»J

'l`he Debtor owns and manages real estate

4. The Debtor filed a Petition under Chapter ll aider the sole secured creditor scheduled a
foreclosure auction pursuant to a Judgrnent of Foreclosure and Sale filed in the New York
Supreme Court, Kings Counly.

5. There are no unsecured claims.

6. There is one holder of a secured claim. The holder’s name is CSAB Mortgage-Backed
Pass-'l`hrough Certit`lcates, Series 2007-l , U.S. Bank, N.A., 15480 Laguna Canyon Road,
Suite 100, lrvine, CA 92618

7. 'l`he amount of the claim approximately 3950,000.00. The approximate value of the

collateral securing the claim is approximately $2,000,000.00.

 

 

CaS€ 1-19-41478-€88 DOC 8 Filed 03/13/19 Entered 03/13/19 23202:57

8.

8.

l0.

ll.

12.

13.

14.

l5.

16.

The Debtor’s asset consists of real property located at 1146 39"‘ Street, Brooklyn, New

York. 'I'he debtor’s liability is a debt of approximately $950,000.00.

'l`he Debtor does not have any shares of stock, debentures or securities that are publicly

held.

The Debtor’s property is not in the possession or custody of any custodial, public ofhcer,
mortgagee, pledgee, assignee of rent or secured credit or agent of any of the aforesaid
cntities.

"l`here are no premises from which the Debtor operates its business which is owned or
leased or has any arrangement for operating its business

The Debtor owns real property located at 1146 39th Street, Brooklyn, New York.

A foreclosure action was brought against the Debtor’s in the New York Supreme Court,
Kings County under lndex No. 500644/2015.

A Judgmcnt of Foreclosure and Sale was entered in the office of the l<.ings County Clerk
on February 6, 2017. An auction of the property is scheduled to bc held on Mareh 14,
2019.

The only person managing the property is the undersigned A summary of relevant
responsibilities and experience are as follows: I manage and maintain the property

The Debtor did not have any employees for the period following the tiling of the Chapter
ll Petition.

Since the filing of the Petition, no payment has been made to the undersigned or any
Member, nor has any payment been proposed to be made.

Since the filing of the Petition, the Debtor has not received any cash nor made any

disbursements

 

 

CaS€ 1-19-41478-€88 DOC 8 Filed 03/13/19 Entered 03/13/19 23202:57

l7. No obligation or receivables are expected to accrue for a 30 day period following the filing
of the Chapter ll Petition except interest due on the loan presently owned by Green

Builders 2020,LLC and rent.

l declare under penalty of perjury under the laws of the United States of Ameriea that the
foregoing is true and correct.

Executcd this 13"‘ day of March 2019

Sarnuel Pfei

 

 

